12-2693
    Zhang v. American Oriental


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                   At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 23rd day of April, two thousand thirteen.

    PRESENT:
                PETER W. HALL,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges,
                JANE A. RESTANI,*
                      Judge.
    _____________________________________

    Haining Zhang,

                                 Plaintiff-Appellant,

                     v.                                                    12-2693

    American Oriental Bioengineering, Inc. et al.,

                      Defendants-Appellees.
    _____________________________________

    FOR APPELLANT:                      HAINING ZHANG, pro se, East Stroudsburg, PA.


    FOR APPELLEES:                      TAL DICKSTEIN (Paula K. Colbath, on the brief), Loeb & Loeb,
                                        New York, NY.


            *
            Judge Jane A. Restani, of the United States Court of International Trade, sitting by
    designation.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Gardephe, J.).



       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Haining Zhang, proceeding pro se, appeals from the district court’s judgment

granting the defendants’ motion to dismiss his amended complaint raising state law claims of

breach of contract, fraud, and breach of fiduciary duty, and denying his motion for leave to

amend. We assume the parties’ familiarity with the underlying facts, the procedural history of

the case, and the issues on appeal.

       We review de novo a district court’s dismissal of a complaint pursuant to Rule 12(b)(6),

construing the complaint liberally, accepting all factual allegations in the complaint as true, and

drawing all reasonable inferences in the plaintiff’s favor. See Chambers v. Time Warner, Inc.,

282 F.3d 147, 152 (2d Cir. 2002). We also review de novo the denial of leave to amend on the

basis of futility. See Hutchison v. Deutsche Bank Sec. Inc., 647 F.3d 479, 490 (2d Cir. 2011).

After conducting an independent review of the record and relevant case law, we affirm the

district court’s judgment for substantially the same reasons as those stated by the district court in

its September 2011 decision. In sum, the district court properly dismissed Zhang’s claims as

barred by New York’s six-year statute of limitations, for failure to allege fraud with particularity,

and for failure to raise sufficient allegations against defendant Shu Jun Liu in his individual

capacity. Additionally, the district court properly denied leave to amend as futile. We have
considered Zhang’s arguments on appeal and find them to be without merit. Accordingly, the

judgment of the district court is hereby AFFIRMED.

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk